Case 1:19-cv-00017-YK Document1 Filed 01/04/19 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TRINA J. BOWEN, )
Plaintiff, CIVIL ACTION
) NO.
Vv. )
)
NATIONWIDE MUTUAL )
INSURANCE COMPANY, )
)
)
Defendant. )
NOTICE OF REMOVAL

 

Defendant Nationwide Mutual Insurance Company (“Nationwide”), by and
through its undersigned counsel, hereby gives notice, pursuant to 28 U.S.C.
§§ 1441 and 1446, of the removal of the above-captioned action from the Court of
Common Pleas of Dauphin County, Pennsylvania to the United States District
Court for the Middle District of Pennsylvania. In support hereof, Nationwide
states the following:

1. On or about September 11, 2018, Plaintiff Trina Bowen (“Plaintiff”)
filed a civil action against Nationwide in the Court of Common Pleas of Dauphin
County, Pennsylvania, at 2018-CV-6078-CV by way of filing a Praecipe for Writ

of Summons. A true and correct copy of the Praecipe is attached as Exhibit 1.
Case 1:19-cv-00017-YK Document1 Filed 01/04/19 Page 2 of 4

2. After the parties engaged in pre-complaint discovery, Plaintiff filed a
Complaint in the Court of Common Pleas of Dauphin County on December 5,
2018. A true and correct copy of the Complaint is attached hereto as Exhibit 2.

3. Nationwide received the Complaint on December 10, 2018.

4, Removal is appropriate in this case based on federal question
jurisdiction. This Court has original jurisdiction pursuant to 28 U.S.C. § 1331 in
that Plaintiff's Complaint asserts claims arising under the federal Employment
Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001, et seq. See
28 U.S.C. § 1331. For this reason, this case is one that may be removed to this
Court by Nationwide, pursuant to 28 U.S.C. §§ 1441 and 1446.

5. This notice has been filed within thirty (30) days of December 10,
2018, when Plaintiff received the Complaint. See 28 U.S.C. 1446 (b).

6. This Court is the district court of the United States for the district and
division embracing the place where this action is currently pending.

7. True and correct copies of this Notice of Removal with accompanying
exhibits and Notice of Removal directed to the State Court are being served upon
Plaintiff's counsel and filed with the Clerk of the Court of Common Pleas of
Dauphin County, Pennsylvania, in accordance with the provisions of 28. U.S.C.

§ 1446(d).
Case 1:19-cv-00017-YK Document 1 Filed 01/04/19 Page 3 of 4

WHEREFORE, Defendant Nationwide Mutual Insurance Company
respectfully requests that the instant action, currently pending in the Court of
Common Pleas of Dauphin County, Pennsylvania, at 2018-CV-6078-CV, be
removed to this Court, that this Court accept jurisdiction, and that this action be
henceforth placed on the docket of this Court for all further proceedings as though

the same action had been originally instituted and commenced in this Court.

Respectfully submitted,

/s/ Kimberly J. Gost

Kimberly J. Gost, Esquire
LITTLER MENDELSON, P.C.
Three Parkway

1601 Cherry Street, Suite 1400
Philadelphia, PA 19102.1321
(t) 267.402.3000

(f) 267.402.3131
kgost@littler.com

Attorney for Defendant Nationwide
Mutual Insurance Company

Dated: January 4, 2019
Case 1:19-cv-00017-YK Document1 Filed 01/04/19 Page 4 of 4

CERTIFICATE OF SERVICE

I hereby certify that on this 4th day of January, 2019, a true and correct copy
of the foregoing Notice of Removal was served via email and first-class U.S. mail,

postage prepaid, upon the following counsel of record:

Bradford Dorrance
KEEFER WOOD ALLEN & RAHAL, LLP
417 Walnut Street, 4th Floor, Rear
P.O. Box 11963
Harrisburg, PA 17108-1963
bdorrance@keeferwood.com

By: /s/ Kimberly J. Gost
